DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the information disclosure statement filed on February 20th, 2020, see page 10, the examiner withdraws the objections to the specification and has reissued the signed information disclosure statement with all of the references marked considered.  
Applicant’s arguments, see applicant’s arguments page 11, regarding objections to the drawings, specification, and claims, and the 112(b) rejections, have been fully considered and are persuasive.  The 112(b) rejections and objections to the claims, drawings, and specification of November 17th, 2020 have been withdrawn.  
Applicant’s arguments, see pages 11-16, regarding 101 rejections of claims 1-20 have been fully considered and are persuasive.  The amended claims including a “circuit board configured to be mounted on a protrusion of the vehicle” and “using a single-camera detection technique,” in combination with other limitations and the claim treated as a whole, has been deemed to be integrated into a practical application and amounts to significantly more than the abstract idea, thus overcoming the previous 101 rejections.  The 101 rejections of November 17th, 2020 have been withdrawn.  
Applicant’s arguments, see pages 16-19, regarding 103 rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Dawson (“Smart Cameras: Yesterday, Today and Tomorrow”)
In regards to the first argument that Duerksen in view of Kirk fails to disclose or suggest that the processing circuitry and the camera are coupled to a circuit board that are configured to be mounted on 
In regards to the second argument that Duerksen in view of Kirk does not teach of determining a distance between a point on the vehicle and the object based on the image using a single-camera detection technique, the examiner respectfully disagrees.  The applicant argues that Kirk suggests that using multiple cameras may “improve the ability to accurately detect the size and shape of obstacles” (Para 0023) and “the inclusion of multiple cameras may improve imaging by delivering multiple perspectives” (Para 0028).  However, this does not mean that Kirk only teaches of using multiple cameras, as Kirk also teaches that “in other examples, system 12 may only use a single camera” (Para 0028).  Kirk teaches of a single camera for examples of the disclosure, such as camera 16A (Fig 2B, Para 0035), which may be one of a plurality of cameras.  Kirk teaches of using a single camera to determine a strike zone (Para 0074-0075, Fig 7A, 7B).  Kirk teaches that “GUI 80 includes strike zone indication 82 displayed in conjunction with image 74 captured by camera 16A” (Para 0074) and that “As shown by images 74, 78 shown in FIGS. 7A and 7B, respectively, object 76 and aircraft 10 are moving relative to each other, such that a range of object 76 relative to aircraft 10 decreases over time. Processor 14 may 
Applicant’s arguments, see page 19, regarding 103 rejections have been fully considered and are not persuasive.  Claim 15 and 18 recite analogous limitations to claim 1, and no further argument has been made.  Additionally, claims 2-9, 11-13, 16-17, and 19-20 are dependent upon claim 1 or an analogous claim to claim 1.  No further argument has been made for these claims, therefore the examiner respectfully disagrees, as these claims are still rejected under 103 due to the rejection of claim 1.  
It has been noted that claims 10 and 14 have been canceled and that claims 21 and 22 have been added within the amended claims, pages 4-9.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 9, 11-13, 15-16, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerksen et al. (US 2017/0213468; hereinafter Duerksen; already of record) in view of Kirk et al. (US 2015/0329217; hereinafter Kirk; already of record), further in view of Dawson (“Smart Cameras: Yesterday, Today and Tomorrow”).
In regards to claim 1, Duerksen teaches of a collision awareness system for a vehicle (Para 0004, Abstract), the collision awareness system comprising: 

a [proximity sensor] configured to be mounted on the protrusion of the vehicle and capture [data] of an object, wherein the camera is coupled to the circuit board (Para 0004, 0061, Fig 1, Parts 104.1-104.5, Fig 3; coupled to a processor and therefore a circuit board); 
a wireless transmitter configured to be mounted on the protrusion of the vehicle (Para 0065 lines 10-16, 0067, Fig 3 Part 304, Para 0062); and
processing circuitry coupled to the circuit board, wherein the processing circuitry is configured to (Fig 3 Part 302): 
…
receive the [data] from the [proximity sensor] (Para 0060 lines 1-9); 
determine a distance between a point on the vehicle and the object based on the [data] (Para 0030 lines 1-11)…; 
determine whether the distance between the point on the vehicle and the object is less than a threshold level (Para 0028); and 
cause the wireless transmitter to transmit an alert to a receiver mounted on the vehicle in response to determining that the distance between the point on the vehicle and the object is less than the threshold level (Para 0057 lines 1-10, Para 0060 lines 5-10, Part 340)
	However, Duerksen does not teach that specifically that the proximity sensor is a camera, that the data being received is an image from the camera, or that the distance between a point on the vehicle and the object is based on the image using a single-camera detection technique.  Duerksen also does not teach a circuit board configured to be mounted on a protrusion of the vehicle; and processing circuitry is configured to be mounted on the protrusion of the vehicle.  
	Kirk, in the same field of endeavor, teaches of a collision awareness system for a vehicle (Para 0004), where a camera is configured to capture an image and this image is received by processing 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity sensors within the collision awareness system, as taught by Duerksen, to be replaced with cameras that can send an image to a processor, as taught by Kirk, in order to allow for video or images to be streamed to the display of the user (Kirk Para 0048).
	However, Duerksen in view of Kirk do not teach a circuit board configured to be mounted on a protrusion of the vehicle; and processing circuitry is configured to be mounted on the protrusion of the vehicle.  
	Dawson, in the same field of endeavor, teaches of a circuit board configured to be mounted on a protrusion of the vehicle (Page 1, first sentence; where a circuit board would be contained within this camera enclosure since it has several electrical components coupled to each other; where this camera system can replace the camera taught by Duerksen in view of Kirk); and processing circuitry is configured to be mounted on the protrusion of the vehicle (Page 1 first sentence; programmable processing, Page 1 Column 3 lines 5-13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera mounted to the protrusion of a vehicle, as taught by Duerksen in view of Kirk, to be replaced with a camera unit that also comprises of processing circuitry and a circuit board within the same enclosure, as taught by Dawson, in order to allow for easier integration and lower cost (Dawson Page 1 second sentence).  
In regards to claim 2, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the processing circuitry is further configured to suppress transmission of the alert in response to determining that the distance between the point on the vehicle 
In regards to claim 3, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the processing circuitry is configured to cause the wireless transmitter to transmit, to the receiver, the distance between the point on the vehicle and the object (Duerksen Para 0065 lines 10-16, Fig 3).
In regards to claim 4, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the processing circuitry is configured to determine a distance between the point on the vehicle and the object at least in part by determining a distance between a centerline of the vehicle and the object based on the image (Kirk Fig 3, Part 34, Para 0035, 0036).
The motivation of combining Duerksen with Kirk and Dawson is the same as that recited in claim 1 above.
In regards to claim 5, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 4, wherein the processing circuitry is configured to cause the wireless transmitter to transmit, to the receiver, the distance between the centerline of the vehicle and the object (Duerksen Para 0065 lines 10-16, Fig 3).
In regards to claim 9, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the wireless transmitter is coupled to the circuit board (Duerksen Fig 3, Part 304).
In regards to claim 11, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1,
wherein the vehicle comprises an aircraft (Duerksen Abstract), and
wherein the protrusion comprises a wingtip, a nose, a tail, or a vertical stabilizer of the aircraft (Duerksen Para 0004).
In regards to claim 12, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the camera is a first camera, wherein the wireless transmitter is a first wireless transmitter, wherein the processing circuitry is first processing circuitry, wherein the protrusion is a first protrusion, wherein the image is a first image, wherein the point is a first point, wherein the distance is a first distance, wherein the object is a first object, wherein the threshold level is a first threshold level, and wherein the alert is a first alert (Duerksen Para 0004, 0061, Fig 1, Parts 104.1-104.5, Para 0065 lines 10-16, Fig 3 Part 304, Para 0062, Fig 3 Part 302, 0030 lines 1-11, Para 0106, 0028, Para 0113, 0057 lines 1-10, 0060 lines 5-10, Part 340; Kirk Para 0031 lines 11-19; Dawson page 1 first sentence) the collision awareness system further comprising:
a second camera configured to be mounted on a second protrusion of the vehicle and capture a second image (Duerksen Para 0004, 0061, Fig 1, Parts 104.1-104.5);
a second wireless transmitter configured to be mounted on the second protrusion of the vehicle (Duerksen Para 0004, 0065 lines 10-16, Fig 3 Part 304, Para 0062); and
a second processing circuitry configured to (Duerksen Para 0004, Fig 3 Part 30):
be mounted on the second protrusion of the vehicle (Duerksen Para 0004, 0062, Fig 3; Dawson Page 1 first sentence; programmable processing); 
receive the second image from the second camera (Duerksen Para 0004, 0061); 
determine a second distance between a second point on the vehicle and a second object based on the second image (Duerksen Para 0004, 0030 lines 1-11);
determine whether the second distance between the second point on the vehicle and the second object is less than a second threshold level (Duerksen Para 0106, 0028); and
cause the second wireless transmitter to transmit a second alert to the receiver in response to determining that the second distance between the second point on the vehicle and 
The motivation of combining Duerksen with Kirk, further with Dawson is the same as that recited in Claim 1 above.
In regards to claim 13, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1, wherein the vehicle comprises an aircraft (Duerksen Abstract) comprising:
a plurality of cameras, each camera of the plurality of cameras mounted on a respective protrusion (Duerksen Para 0004, 0061, Fig 1, Parts 104.1-104.5);
a plurality of wireless transmitters, each wireless transmitter of the plurality of wireless transmitters mounted on a respective protrusion (Duerksen Para 0004, 0065 lines 10-16, Fig 3 Part 304, Para 0062);
a plurality of processors, each processor of the plurality of processors mounted on a respective protrusion, wherein each processor is configured to (Duerksen Para 0004, 0062 Fig 3 Part 302; Dawson Page 1 first sentence; programmable processing): 
receive an image from a respective camera (Duerksen Para 0004, 0061); 
determine a respective distance between a respective point on the vehicle and a respective object based on the respective image (Duerksen Para 0004, 0030 lines 1-11);
determine whether the respective distance between the respective point on the vehicle and the object is less than a respective threshold level (Duerksen Para 0106, 0028); and
cause a respective wireless transmitter to transmit a respective alert to the receiver in response to determining that the respective distance between the respective point on the vehicle and the respective object is less than the respective threshold level (Duerksen Para 0113, 0057 lines 1-10, 0060 lines 5-10, Part 340).

In regards to claims 15, 16, 18, 19, 21, and 22 the claims recite analogous limitations to claims 1, 2, 1, 2, 3, and a combination of 4 and 5, respectively, and are therefore rejected under the same premise.
Claims 6-8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerksen, in view of Kirk, further in view of Dawson, further in view of Vasek et al. (EP 2669706; hereinafter Vasek; already of record).
In regards to claim 6, Duerksen, in view of Kirk, further in view of Dawson, teaches the collision awareness system of claim 1.
However, the combination of Duerksen, Kirk, and Dawson do not teach that the processing circuitry is further configured to determine an estimated time to a collision between the vehicle and the object.
Vasek, in the same field of endeavor, teaches that the processing circuitry is further configured to determine an estimated time to a collision between the vehicle and the object (Vasek Para 0048). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of the collision awareness system taught by the combination of Duerson, Kirk, and Dawson to be configured to determine an estimated time to collision as taught by Vasek in order to increase the perception of distance between the wings and obstacles (Vasek Para 0001).
In regards to claim 7,
In regards to claim 8, Duerksen, in view of Kirk, further in view of Dawson, further in view of Vasek teaches the collision awareness system of claim 6, wherein the processing circuitry is configured to determine the estimated time to the collision based on a velocity of the vehicle and a position of the object (Vasek Para 0048, 0061).
The motivation of combining Duerksen in view of Kirk, further in view of Dawson with Vasek is the same as that recited in claim 6 above.  
In regards to claims 17 and 20, the claims recite analogous limitations to claims 6 and 7 and are therefore rejected under the same premise. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/24/2021